This is an appeal by Frieda S. Miller, as Industrial Commissioner, from a decision of the Unemployment Insurance Appeal Board, which reversed a decision of an unemployment insurance referee, holding that the employers, respondents herein, were subject employers within the meaning of subdivision 3 of section 502 of the Unemployment Insurance Law [Labor Law, §§ 500-539], and held the employers, respondents, not to be successors in interest within the meaning of that section. Prior to February, 1939, Mi A, T, Corporation was doing business in the city of *925New York as a trucking concern. It was subject to the Unemployment Insurance Law. In December, 1938, the corporation found itself in financial difficulties and transferred its assets consisting of four trucks to its president who was a preferred creditor of the corporation and who held a chattel mortgage covering the four trucks. The corporation went out of business and on February 1, 1939, a partnership was organized by the former president of the corporation together with his brother, a former employee. Three other employees of the corporation were hired by the partnership and continued working for the partnership. The partnership did not have four employees. A proper certificate was filed showing that they were doing business under a trade name. The transfer of their assets was pursuant to the chattel mortgage. The term “ successor ” as used in subdivision 3 of section 502 of the Unemployment Insurance Law [Labor Law, § § 500-539] does not include vendees or transferees of a covered employer. (Matter of Turano v. Wightman, 286 N. Y. 574.) The decision appealed from should be affirmed, with costs. Decision appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffeman, Schenek and Foster, JJ.